



Exhibit 10(c)3
EXECUTION COPY
INTERIM ASSESSMENT AGREEMENT
This Interim Assessment Agreement (this “Agreement”), dated as of March 29, 2017
(the “Effective Date”), is entered into by and among Georgia Power Company, for
itself and as agent for Oglethorpe Power Corporation, Municipal Electric
Authority of Georgia and The City of Dalton, Georgia, acting by and through its
Board of Water, Light and Sinking Fund Commissioners (collectively, “GPC”) and
Westinghouse Electric Company LLC (“WEC”), WECTEC Staffing Services LLC (“WECTEC
Staffing”), and WECTEC Global Project Services, Inc. f/k/a Stone and Webster
(“WECTEC” together with WEC and WECTEC Staffing, the “Debtors”) and collectively
with GPC, the “Parties”).


BACKGROUND
WHEREAS GPC and the Debtors are parties to that certain Engineering, Procurement
and Construction Agreement dated April 8, 2008, as amended (as amended from time
to time through the date hereof, the “EPC”) to, among other things, design,
procure, construct and test an AP1000 nuclear plant (the “Vogtle Project”);


WHEREAS to perform its obligations under the EPC, the Debtors have entered into
various agreements with subcontractors (collectively, the “Subcontractors”) and
material and equipment suppliers and other counterparties (collectively, the
“Vendors”)1;


WHEREAS WEC and Fluor Corporation (“Fluor”) entered into that certain Amended
and Restated Subcontract Agreement and the Staff Augmentation Agreement each
dated as of February 24, 2017 (together the “Fluor Agreements”);
_____________________
1 Vendors may include the Debtors’ affiliates providing equipment and
construction services (i.e. welding), including Shoreview, Newington, CES, and
PCI Energy Services LLC.






--------------------------------------------------------------------------------





WHEREAS absent funding by GPC under this Agreement or by another party, the
Debtors will be unable to continue to fund the Vogtle Project, including paying
Debtors’ employees assigned to the Vogtle Project, Subcontractors and Vendors
that have performed and are continuing to perform services and provide supplies
for the Vogtle Project;


WHEREAS as a result of the Debtors’ failure to pay Subcontractors and Vendors
providing services and supplies for the Vogtle Project, past due accounts
payable with respect to the Vogtle Project are increasing and mechanics’ liens
and/or materialman’s liens have been filed against the Vogtle Project;


WHEREAS on March 24, 2017, GPC sent a notice of abandonment of the EPC to the
Debtors;


WHEREAS on March 29, 2017, the Debtors sent GPC a letter disputing its notice of
abandonment;


WHEREAS GPC’s entry into this agreement is conditioned upon South Carolina
Electric & Gas Company, for itself and as agent for the South Carolina Public
Service Authority (collectively, the “VC Summer Owners”) entering into a similar
agreement with the Debtors
related to the VC Summer Owners’ engineering and construction contract and
related expenses (the “VC Summer Agreement”);


WHEREAS the Debtors would move to reject the EPC effective as of the Petition
Date absent this Agreement or funding by another party and would enter into this
Agreement only if they would incur no more administrative expense claims than
they would if they had rejected the EPC and related contracts as of the Petition
Date (defined below); and


- 2 -

--------------------------------------------------------------------------------





WHEREAS the Parties enter into this Agreement to set forth the relative rights
and obligations of the Parties with respect to the Vogtle Project during the
Interim Assessment Period.


Accordingly, the Parties, each intending to be legally bound hereby, agree as
follows:


1.This Agreement shall be effective as of March 29, 2017 (the “Petition Date”)
upon approval of the Debtors’ entry of this Agreement by the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”)
and shall have no force and effect prior to such approval (the “Effective
Date”).


2.This Agreement shall extend from the Effective Date to and through the earlier
of April 28, 2017, (b) termination of the VC Summer Agreement, and (c)
termination of this Agreement by any Party upon five (5) business days’ notice
(the “Interim Assessment Period”). The Interim Assessment Period may be extended
by agreement of all Parties.


3.During the Interim Assessment Period, GPC has the right to consult with Fluor
to determine which Subcontractors and/or Vendors are necessary to perform work
on the Vogtle Project during the Interim Assessment Period.


4.During the Interim Assessment Period, GPC shall have the right to discuss the
project status, contractual and commercial issues from all Subcontractors and
Vendors for the Vogtle Project and Toshiba and to obtain information and
documents from all Subcontractors and Vendors for the Vogtle Project.


5.GPC shall be obligated to pay all costs accrued by the Debtors for Fluor,
Subcontractors and/or Vendors for services performed and goods provided for the
Vogtle Project


- 3 -

--------------------------------------------------------------------------------







during the Interim Assessment Period. GPC shall pay weekly in advance an amount
equal to the Debtors’ estimate of such costs to be incurred for such week for
all Subcontractors and/or Vendors other than Fluor, with the first payment due
on the Effective Date.2 Such payments by GPC shall only be used to pay
Subcontractors and Vendors other than Fluor and the Debtors shall provide GPC
with evidence of such payment within 5 business days of such payment. GPC shall
pay directly all costs accrued by the Debtors for Fluor to Fluor and provide the
Debtors with evidence of each such payment within 5 business days of such
payment.3 Following the Interim Assessment Period, there shall be a
reconciliation of the payments made by GPC to the Debtors and by the Debtors to
the Subcontractors and Vendors. If the actual costs incurred by the Debtors
exceed the estimated amounts paid by GPC to the Debtors, GPC shall pay to the
Debtors any such additional amount necessary to eliminate the difference. If the
amounts paid by GPC to the Debtors exceed the actual cost incurred by the
Debtors, the Debtors shall pay such amounts to GPC. To the extent such amounts
are not paid by the Debtors, GPC shall have an administrative claim for such
amounts.


6.During the Interim Assessment Period, WEC, WECTEC Global Services and WECTEC
Staffing Services shall provide services for the Vogtle Project, including
design engineering, field engineering, equipment and commodities procurement,
construction management, commissioning, project management, project controls,
project site services, licensing, quality assurance, environment safety and
health, information technology, and records management, to the same extent as
contemplated by the EPC, and GPC shall pay directly to the




____________________________
2 The Debtors shall provide GPC a copy of each invoice for services performed or
supplies provided during the Interim Assessment Period, along with all
supporting documentation actually submitted.
3 Together with any documetation or information necessary to enable the Debtors
to reconcile payments with invoices.




- 4 -

--------------------------------------------------------------------------------





Debtors weekly in advance an amount of $5.4 million per week for such services.
The first payment shall be due on the Effective Date.
7.During the Interim Assessment Period, GPC shall have the right, but not the
obligation, to make payments to Fluor, Subcontractors and Vendors who have
accounts past due on the Vogtle Project or may have liens filed against the
Vogtle Project. GPC shall provide the Debtors with evidence of each such payment
within 5 business days of such payment.4 
8.The Debtors shall take no action to impair or impede Vogtle Project owners’
access, possession, title or use of property (including granting liens on such
property), title to which has passed to the Vogtle Project owners under the
terms of the EPC Agreement. During the Initial Assessment Period, the Debtors
shall not sell and shall not grant a lien on assets located at the Vogtle
Project or such other locations to be agreed by the Parties prior to the
Effective Date.
9.GPC’s determination of whether to make a payment to a particular party for
amounts incurred prior to the Petition Date shall not expose GPC to any
liability to any party.
10.GPC is not a “successor” to the Debtors or their estates by reason of any
theory of law or equity as a result of its performance hereunder during the
Interim Assessment Period, and GPC shall not assume, or be deemed to assume, or
in any way be responsible for any liability or obligation of any of the Debtors
and/or their estates, other than as expressly stated herein, including, but not
limited to, under any bulk sales law, doctrine or theory of successor liability,
or similar theory or basis of liability including within the meaning of any
foreign, federal, state,


_____________________
4 Together with any documentation or information necessary to enable the Debtors
to reconcile payments with invoices.




- 5 -

--------------------------------------------------------------------------------





or local revenue, pension, ERISA, tax, labor, employment, environmental, or
other law, rule or regulation (including, without limitation, filing
requirements under any such laws, rules or regulations), or under any products
liability law or doctrine with respect to the Debtors’ liability under such law,
rule, or regulation or doctrine.
11.Except to the extent GPC otherwise specifically agree in this Agreement, GPC
shall not have any liability, responsibility, or obligation for any claims,
liabilities, or other obligations of the Debtors or their estates, including
without limitation, any claims, liabilities, or other obligations related to the
Vogtle Project. Under no circumstances shall GPC be deemed a successor of or to
the Debtors for any claims (as defined in 101 of the Bankruptcy Code) or
against, in, or to the Debtors or the Vogtle Project. For the purposes of
paragraphs 9 and 10 of this Agreement, all references to GPC shall include their
affiliates, subsidiaries, and shareholders.


12.Any payments made by GPC during the Interim Assessment Period shall, in the
sole discretion of GPC, be deemed an advance against any unpaid Milestone
Payment due under the EPC and shall in all events be deemed to be properly part
of the completion costs that are not obligations of GPC under the EPC. Further,
during the Interim Assessment Period any obligation to pay a Milestone Payment
to the Debtor under the EPC shall be suspended. Notwithstanding anything to the
contrary, GPC shall not be entitled to withhold, setoff or net any payment
obligation to the Debtors under paragraphs 5 and 6 of this Agreement against any
prepetition claim it may have against the Debtors (whether as a result of
rejection of the EPC or otherwise).


- 6 -

--------------------------------------------------------------------------------







13.During the Interim Assessment Period, the Debtors shall use commercially
reasonable efforts to provide information as reasonably requested by GPC as is
necessary to continue construction of the Vogtle Project, investigate the
completion status of the Vogtle Project, and the financing and/or funding of the
Vogtle Project, including but not limited to the following:


•
The Debtors shall permit GPC and its advisors (Rothschild & Co. and Jones Day)
access to Alix Partners and PJT Partners.

•
Weekly financial and project status reports as to various matters including
information regarding actual disbursement of funds and scheduling status of
Subcontractors and Vendors.

•
Copies of all contracts with Subcontractors and Vendors for the Vogtle Project
within 10 days.

•
Access to all EPC accounting related to Subcontractors and Vendors, including
balances due.

•
Copies of EPC schedule updates and access to underlying information regarding
such schedule information within five days.

•
Copies of EPC cost to complete projections and access to underlying information
within five days.

•
Information presented by Fluor regarding EPC cost at completion and any project
schedule documentation within three days.

The Debtors will continue to provide GPC with the same access to WEC servers,
databases, systems and intellectual property, documents and related information
as the Debtors provided to GPC prior to this Agreement. To the extent that
compliance with this paragraph will require the


- 7 -

--------------------------------------------------------------------------------





Debtors to incur additional out-of-pocket costs, the Debtors will notify GPC of
such costs and proceed if GPC agrees to pay for such costs in accordance with
paragraph 5 or 6 above, as applicable.
14.During the Interim Assessment Period, GPC shall forbear from exercising any
remedies against Toshiba Corporation under that certain Guaranty Agreement dated
April 8, 2008, made and entered into by Toshiba Corporation in favor of GPC.
15.All Parties expressly reserve all of their rights and remedies under the EPC,
all related security and collateral, and applicable law.
16.The Debtors shall make a decision regarding disposition of the EPC under
section 365 of the Bankruptcy Code and file a motion seeking authorization to
effect such disposition no later than the date of termination of this Agreement
unless otherwise agreed by the Parties; provided, however, that the Debtors
shall not be required to make such a decision or file such a motion prior to
April 28, 2017.
17.Any actions taken by the Parties pursuant hereto shall not constitute or be
deemed an assumption or rejection of the EPC, the Fluor Agreements or any
contracts or subcontracts with Subcontractors or Vendors and shall not
constitute an assumption of any obligations by GPC under any the EPC, the Fluor
Agreements or any contracts or subcontracts with Subcontractors or Vendors.
18.There are no implied representations or warranties created or arise as a
result of this Agreement.


- 8 -

--------------------------------------------------------------------------------







19.
This Agreement is specifically limited to the matters expressly set forth
herein.

This Agreement constitutes the sole, final, and entire agreement of the Parties
with respect to the subject matter hereof, supersedes any and all prior oral and
written communications with respect to the subject matter hereof, and may not be
contradicted or varied by evidence of prior, contemporaneous, or subsequent oral
agreements or discussions of the parties hereto. There are no oral agreements
among the Parties hereto relating to the subject matter hereof or any other
subject matter relating to any EPC. Capitalized terms not expressly defined
herein shall have the meanings given them in the EPC.
20.No amendment of this Agreement and no waiver or discharge of any one or more
of the terms or conditions hereof, will be effective unless set forth in writing
and signed by all of the parties hereto.
21.This Agreement (a) is binding on the Parties and their respective nominees,
successors, and assigns, and (b) inures to the benefit of the Parties and their
respective nominees, successors, and assigns. Notwithstanding the foregoing, the
Parties shall not assign their rights hereunder or any interest herein without
obtaining the prior written consent of the other Parties, and any assignment or
attempted assignment by the one Party without the other Parties’ prior written
consent will be void and of no effect with respect.
22.Any provision of this Agreement that is held to be illegal, inoperative,
unenforceable, void, or invalid in any jurisdiction will, as to that
jurisdiction, be ineffective to the extent illegal, inoperative, unenforceable,
void, or invalid without affecting the remaining provisions in that jurisdiction
or the legality, operation, enforceability, or validity of that


- 9 -

--------------------------------------------------------------------------------





provision in any other jurisdiction, and to this end the provisions of this
Agreement are declared to be severable.
23.No term of this Agreement is intended to benefit any person other than the
signatories hereto nor will any term be enforceable by any other person.
24.This Agreement shall be governed by the laws of the State of New York,
without regard to the application of New York’s conflict of law principles. Each
Party consents to the exclusive jurisdiction of the Bankruptcy Court to resolve
any dispute arising out of or relating to this Agreement.
25.EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT.
26.This Agreement may be executed in one or more counterparts and by different
parties hereto on separate counterparts, each of which will be deemed an
original and all of which taken together will constitute one and the same
agreement, and this Agreement will be binding on all of the Parties hereto, even
though such Parties do not sign the same signature page. Signatures transmitted
electronically or by telecopy will be deemed original signatures.
27.The Parties acknowledge, agree and understand that nothing herein contained
shall be construed to amend, extinguish, release, or discharge, or constitute,
create, or affect a novation, accord, or satisfaction of, or an agreement to
amend or extinguish, the indebtedness and obligations of the Parties originally
described in the EPC. In the event and to the extent of


- 10 -

--------------------------------------------------------------------------------





any conflict between the terms of this Agreement and the terms of the EPC, the
terms of this Agreement with respect thereto will govern.






- 11 -

--------------------------------------------------------------------------------









GEORGIA POWER COMPANY, FOR ITSELF AND AS AGENT FOR OGLETHORPE POWER CORPORATION,
MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA AND THE CITY OF DALTON, GEORGIA, ACTING
BY AND THROUGH ITS BOARD OF WATER, LIGHT AND SINKING FUND COMMISSIONERS


GEORGIA POWER COMPANY, FOR ITSELF AND AS AGENT FOR OGLETHORPE POWER CORPORATION,
MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA AND THE CITY OF DALTON, GEORGIA, ACTING
BY AND THROUGH ITS BOARD OF WATER, LIGHT AND SINKING FUND COMMISSIONERS




By:  /s/Chris Cummiskey


Date:  March 29, 2017
WESTINGHOUSE ELECTRIC COMPANY, LLC




By:  /s/Jose Emeterio Gutierrez
Date: March 29, 2017
 
 
 
 
 
WECTEC GLOBAL PROJECT SERVICES, INC.




By:  /s/Jose Emeterio Gutierrez


Date: March 29, 2017
 
 
 
WECTEC STAFFING SERVICES LLC




By:  /s/Jose Emeterio Gutierrez


Date: March 29, 2017





- 12 -